Case: 21-40098      Document: 00515978212         Page: 1    Date Filed: 08/13/2021




              United States Court of Appeals
                   for the Fifth Circuit
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                 FILED
                                                                           August 13, 2021
                                  No. 21-40098                              Lyle W. Cayce
                                Summary Calendar                                 Clerk



   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Ivonne Garcia,

                                                          Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 7:12-CR-874-10


   Before King, Costa, and Ho, Circuit Judges.
   Per Curiam:*
          Ivonne Garcia was sentenced to 210 months of imprisonment followed
   by 5 years of supervised release after pleading guilty to conspiracy to possess
   with intent to distribute a controlled substance, in violation of 21 U.S.C.
   §§ 846, 841(a)(1), and (b)(1)(A). She contends that the district court erred


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-40098      Document: 00515978212          Page: 2    Date Filed: 08/13/2021




                                    No. 21-40098


   by including a special supervised release condition in the written judgment
   that was not pronounced at sentencing and that there is a clerical error in the
   written judgment.
          Because Garcia had no opportunity to raise these objections before the
   district court, we review for an abuse of discretion. United States v. Diggles,
   957 F.3d 551, 559-60 (5th Cir.), cert. denied, 141 S. Ct. 825 (2020).
          When oral pronouncement of a condition of supervised release differs
   from the written judgment, the oral pronouncement controls. United States
   v. Hinojosa, 956 F.3d 331, 333 (5th Cir. 2020). While the district court
   ordered that Garcia participate in an outpatient drug treatment program, the
   written judgment imposed an additional condition of supervised release by
   requiring her to participate in an inpatient alcohol-abuse treatment program.
   Because the requirement that she receive inpatient treatment was not
   pronounced at sentencing, this special condition of supervised release must
   be removed from the written judgment. See United States v. Fields, 977 F.3d
   358, 367 (5th Cir. 2020).
          Additionally, the written judgment mistakenly states that Garcia pled
   guilty to conspiracy to possess with intent to distribute 1,000 kilograms or
   more of marijuana and 5 kilograms of cocaine. A review of the record reflects
   that the Government abandoned the cocaine charge. Accordingly, this
   matter should be remanded for correction of the judgment under Federal
   Rule of Criminal Procedure 36. See United States v. Cooper, 979 F.3d 1084,
   1088-89 (5th Cir. 2020), cert. denied, 141 S. Ct. 1715 (2021).
          Based upon the foregoing, the judgment of the district court is
   AFFIRMED in part, VACATED in part, and REMANDED for
   amendment of the written judgment consistent with this opinion.




                                          2